--------------------------------------------------------------------------------

TERMINATION, SETTLEMENT, AND MUTUAL RELEASE AGREEMENT

THIS TERMINATION, SETTLEMENT, AND MUTUAL RELEASE AGREEMENT (this “Agreement”),
is entered into as of February 23, 2018 (the “Effective Date”), by and between
PATRICK G. BURKE (“Burke”) and CANNASYS, INC., a Nevada corporation (the
“Company”). Burke and the Company are each referred to herein as a “Party” and
collectively as the “Parties.”

Recitals

A.Burke was employed by the Company as its chief operations officer, president,
treasurer, and secretary under the terms and conditions of an Amended and
Restated Executive Employment Agreement effective December 29, 2017 (the
“Employment Agreement”). 

B.On the Effective Date, Burke voluntarily terminated his Employment Agreement
and resigned from his positions with the Company and as a member of its board of
directors. The Company has accepted Burke’s termination and resignation as of
the Effective Date (“Termination”). 

C.Under section 6 of the Employment Agreement, Burke is entitled to certain
accrued obligations and severance payments.  

D.The Company acknowledges that during the employment term, Burke acted in good
faith in carrying out his duties under the Employment Agreement. 

E.On Termination, each Party desires to release the other Party for any and all
matters related to the Employment Agreement. 

Agreement

THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereby agree as follows:

1.Additional Agreements. In consideration of Burke’s service to the Company, as
of the Effective Date, the Parties agree as follows: 

(a)The Company will amend Burke’s promissory note dated September 9, 2017, to
extend the maturity date to September 30, 2018, and increase the principal
balance to $30,000, as set forth in the amendment to promissory note attached as
Exhibit A. 

(b)The Company will cancel Burke’s restricted stock grant for 8,000,000
restricted shares of common stock dated December 29, 2017, and replace the stock
grant with a new promissory note in the principal amount of $21,000, in the form
attached as Exhibit B. Burke agrees to forfeit his right to the 4,000,000 vested
Grantee Shares under the December 29, 2017, stock grant and confirms that no
stock certificates were issued. The parties acknowledge and agree that before
the restricted stock grant dated June 30, 2017, was superseded by the restricted
stock grant of December 29, 2017, 1,687,500 shares had vested and were issuable
to Burke, and that Burke will retain those shares.  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(c)The Company will pay Burke his monthly salary of $7,000 for the months of
January, February, and March 2018, and the Company will pay all health care
premiums for Burke and withholding taxes during the severance period and
withholding taxes accrued prior to the Effective Date related to Burke’s
compensation.  

2.Waiver and Release.  

(a)The Company, on its behalf and on behalf of its parents, subsidiaries, and
affiliates, and the predecessors, successors, and assigns of each of the
foregoing (collectively, the “Company Releasing Parties”), does hereby forever,
absolutely, unconditionally, and irrevocably release, discharge, and acquit
Burke and his heirs, beneficiaries, devisees, agents, attorneys, and
representatives, and the predecessors, successors, and assigns of each of the
foregoing (collectively, the “Company Released Parties”), to the fullest extent
permitted by law, of and from: (i) any and all agreements, rights, entitlements,
or obligations of any kind; and (ii) any and all injuries, liabilities,
indebtedness, breaches of contract, breaches of duty, or any relationship, acts,
omissions, malfeasance, damages, cause or causes of action, sums of money,
accounts, demands, suits, remedies, setoffs, recoupments, compensations,
contracts, controversies, promises, and accountings of every type, kind, nature,
description, or character, and irrespective of how, why, or by reason of what
facts, whether heretofore or now existing or hereafter discovered or that could,
might, or may be claimed to exist, of whatever kind or name, whether known or
unknown, suspected or unsuspected, liquidated or unliquidated, whether at law,
tort, equity, or in administrative proceedings, whether at common law or
pursuant to federal, state, or local statute, each as though fully set forth
herein at length (collectively, “Company Claims”), which any Company Releasing
Party had, now has, or absent the execution and delivery of this Agreement could
have against any of the Company Released Parties for, upon, or by reason of any
matter, cause, or thing whatsoever, before the Effective Date (collectively, the
“Company Released Claims”); provided, however, this release is not intended to
release and will not operate to release any and all agreements and obligations
of the Parties set forth in this Agreement or any Company Claims related
thereto. Each Company Releasing Party also specifically agrees and understands
that the release contained in this subsection 2(a) includes Company Claims that
such Company Releasing Party presently does not know or suspect to exist, even
if such Company Releasing Party would not have entered into this Agreement had
the Company Releasing Party known that those Company Claims existed, including
any oral, verbal, written, or text message agreements, understandings, or
dealings. Each Company Releasing Party understands and agrees that the foregoing
release means that such Company Releasing Party is giving up the right to sue
the Company Released Parties on any Company Released Claims.  

(b)Burke, on his own behalf and on behalf of his heirs, beneficiaries, devisees,
agents, attorneys, and representatives, and the predecessors, successors, and
assigns of each of the foregoing (collectively, the “Burke Releasing Parties”),
does hereby forever, absolutely, unconditionally, and irrevocably release,
discharge, and acquit the Company and each of its administrators, parents,
subsidiaries, affiliates, officers, directors, managers, employees, members,
agents, attorneys, and representatives, and the predecessors, successors and
assigns of each of the foregoing (collectively, the “Burke Released Parties”),
to the fullest extent permitted by law, of and from: (i) any and all agreements,
rights, entitlements, or obligations of any kind; and (ii) any and all injuries,
liabilities, indebtedness, breaches of contract, breaches of duty, or any
relationship, acts, omissions, malfeasance, damages, cause or causes of action,
sums of money, accounts, demands, suits, remedies, setoffs, recoupments,
compensations, contracts, controversies, promises, and accountings of every
type, kind, nature, description, or character, and irrespective of how, why, or
by reason of what facts, whether heretofore or now existing or hereafter
discovered or that could, might, or may be claimed to exist, of whatever kind or
name,  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
whether at law, tort, equity, or in administrative proceedings, whether at
common law or pursuant to federal, state, or local statute, each as though fully
set forth herein at length (collectively, “Burke Claims”), which any Burke
Releasing Party had, now has, or absent the execution and delivery of this
Agreement could have against any of the Burke Released Parties for, upon, or by
reason of any matter, cause, or thing whatsoever, before the Effective Date
(collectively, the “Burke Released Claims”); provided, however, this release is
not intended to release and will not operate to release any and all agreements
and obligations of the Parties set forth in this Agreement or any Burke Claims
related thereto. Each Burke Releasing Party also specifically agrees and
understands that the release contained in this subsection 2(b) includes Burke
Claims that such Burke Releasing Party presently does not know or suspect to
exist, even if such Burke Releasing Party would not have entered into this
Agreement had the Burke Releasing Party known that those Burke Claims existed,
including any oral, verbal, written, or text message agreements, understandings,
or dealings. Each Burke Releasing Party understands and agrees that the
foregoing release means that such Burke Releasing Party is giving up the right
to sue the Burke Released Parties on any Burke Released Claims.

(c)The Company Releasing Parties and the Burke Releasing Parties are
collectively referred to as the “Releasing Parties.” The Company Released
Parties and the Burke Released Parties are collectively referred to as the
“Released Parties.” The Company Claims and the Burke Claims are collectively
referred to as the “Claims.” The Company Released Claims and the Burke Released
Claims are collectively referred to as the “Released Claims.”  

3.Covenant Not to Sue. From and after the Effective Date, each of the Releasing
Parties hereby agrees not to: (a) commence or in any manner seek relief against
any of the Released Parties through any suit or proceeding respecting, related
to, or arising out of any of the Released Claims; (b) become a party to any suit
or proceeding arising from or in connection with an attempt by or on behalf of
any third party to enforce or collect an amount based on any of the Released
Claims; or (c) assist the efforts of any third party attempting to enforce or
collect an amount based on any of the Released Claims. 

4.Modification. No amendment of any provision of this Agreement will be valid
unless the same will be in writing and signed by all Parties.  

5.Valid Agreement. The Parties agree that under no circumstances will any Party
make any contention that the provisions of this Agreement are void, voidable, or
unenforceable for any reason. If any such contention is made by a Party, the
court will reject such contention as being contrary to the intent of the Parties
in accordance with the terms of this Agreement, and the court will construe this
Agreement to be enforceable to the maximum extent provided by law. 

6.Representation of Authority. Each individual signing this Agreement hereby
warrants that the Party on whose behalf such individual executes this Agreement
has authorized him to execute this Agreement on that Party’s behalf. 

7.Entire Agreement. This Agreement represents the entire agreement between the
Parties relating to the subject matter hereof, and no other course of dealing,
understanding, employment, or other agreement, covenant, representation, or
warranty, written or oral, except as set forth herein or in the documents to be
delivered in connection with the transactions contemplated hereby, copies of the
forms of which are attached hereto as exhibits, will be of any force or effect.
Any previous employment agreement, arrangement, understanding, or course of
dealing is expressly merged into this Agreement. No amendment or modification
hereof will be effective until and unless the same will have been set forth in
writing and signed by the parties hereto. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

8.Binding on Successors and Others. This Agreement and the covenants and
conditions contained herein will be binding upon the Parties and applied to and
be binding upon their respective assignees, licensees, sublicensees,
transferees, principals, partners, limited partners, counsel, affiliates,
officers, directors, stockholders, employees, servants, parents, heirs,
predecessors, successors, agents, insurance carriers, attorneys, and
representatives. 

9.Construction. The Parties participated jointly in the preparation of this
Agreement. Each Party to this Agreement has had the opportunity to draft,
review, comment upon, and revise this Agreement. It is agreed that no rule of
construction will apply against a Party or in favor of a Party. This Agreement
will be construed as if the Parties jointly prepared this Agreement and any
uncertainty or ambiguity will not be interpreted against one Party. 

10.Advice of Counsel. The Parties acknowledge that they have been represented by
counsel of their own choice in the negotiations leading to their execution of
this Agreement, and they have read and understood this Agreement and have had it
fully explained to them by their counsel. 

11.Applicable Law. The Parties agree that this Agreement is executed and
delivered, and is intended to be performed, in the state of Colorado, and the
substantive laws of such state, excluding the principles of conflicts of laws,
will govern the validity, construction, enforcement, and interpretation of this
Agreement except insofar as federal laws will have application. 

12.Severability. The provisions of this Agreement are severable and should any
provision hereof be void, voidable, or unenforceable under any applicable law,
such void, voidable, or unenforceable provision will not affect or invalidate
any other provision of this Agreement, which will continue to govern the
relative rights and duties of the parties as though the void, voidable, or
unenforceable provision was not a part hereof. In addition, it is the intention
and agreement of the parties that all of the terms and conditions hereof be
enforced to the fullest extent permitted by law.  

13.Counterparts. This Agreement may be executed in any number of counterparts
(and any counterpart may be executed by original, portable document format
(pdf), or facsimile signature), each of which when executed and delivered will
be deemed an original, but all of which will constitute one and the same
instrument. 

14.Attorneys’ Fees and Costs. If a legal action or other proceeding is brought
for enforcement of this Agreement because of an alleged dispute, breach, or
misrepresentation in connection with any of the provisions hereof, the
successful or prevailing party will be entitled to recover reasonable attorney’s
fees and costs incurred, both before and after judgment, in addition to any
other relief to which they may be entitled.  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

CANNASYS, INC.

 

 

 

 

 

 

 

 

/s/ Patrick G. Burke

 

By:

/s/ Michael A. Tew

PATRICK G. BURKE

 

 

Michael A. Tew, Chief Executive Officer

--------------------------------------------------------------------------------

4